Citation Nr: 1204233	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-00 169	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a temporary total rating based on the need for convalescence following surgery performed on December 8, 2006.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from February 1977 to March 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for a temporary total rating based on the need for convalescence following surgery performed on December 8, 2006.  38 C.F.R. § 4.30.  The RO determined that the disability for which the surgery was performed was not service connected.

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

A temporary total (100 percent) rating will be assigned if treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence, (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited), or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2011).

In the present case, the evidence shows that the Veteran sustained an injury to his right foot as a result of a motorcycle accident during service in November 1983.   X-rays revealed, among other things, a comminuted fracture of the first cuneiform, a fracture of the base of the fifth metatarsal, and findings consistent with a Lis-France fracture dislocation.  The ankle mortise was noted to be intact.  The Veteran was placed in a cast, diagnosed with a post-traumatic cavus deformity, and placed on limited duty for a number of months.  X-rays in May 1988 were interpreted to reveal slight eburnation of the first cuneiform dorsally, but no other significant abnormality.  In a September 2001 rating decision, the RO established service connection for residuals of a crushing injury to the right foot, evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5284.

In February 2007, the Veteran filed a claim for a temporary total rating based on the need for convalescence following surgery performed on December 8, 2006.  The operative report shows that the surgery involved removal of loose bone fragments from the distal fibula of the right ankle and stabilization of the ankle joint by the Brostrom technique.  In its October 2007 rating decision, the RO denied the claim for a temporary total rating, finding that the disability for which the surgery was performed was not shown to be service connected.  In October 2009-after noting the Veteran's report of an apparent intercurrent injury (the Veteran reported that "some ligaments snapped" on the lateral aspect of his right foot in 2006, when he was doing something (he could not remember what))-a VA examiner opined that the December 2006 surgery was not caused by or a result of the crush injury the Veteran sustained in service.

Generally speaking, when VA receives a complete or substantially complete application for benefits, it is required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claim, to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2011).  VA is also required to provide a 
medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

In the present case, the Veteran has repeatedly made reference to a January 2008 letter from his surgeon (Dr. Petranek) he purportedly submitted in support of his claim, stating that the operation in December 2006 was directly related to the motorcycle accident in service.  That letter is not located in his claims file.  Neither does the claims file contain any clinical records from Dr. Petranek dated prior to September 2006 (which might offer additional insight into a possible intercurrent injury described by the Veteran, as noted above), or the records associated with the Veteran's application for disability benefits from the Social Security Administration (SSA), as noted in an authorization for disclosure dated in December 2004.  Because this evidence could bear on the outcome of the Veteran's claim, efforts should be made to procure it.

The most recent records of the Veteran's treatment at the VA Medical Center (VAMC) in Salisbury, North Carolina, and the VA Community Based Outpatient Clinic (CBOC) in Charlotte, North Carolina, are dated in January 2009.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

1.  Inasmuch as the prior release has expired, ask the Veteran to provide a new release for relevant records from Dr. Petranek (at Carolina Foot and Ankle of Huntersville), to specifically include any relevant clinical records dated prior to September 26, 2006, and after October 1, 2007, and a copy of the January 2008 letter Dr. Petranek reportedly wrote in support of the Veteran's claim.  Also ask the Veteran to identify, and provide releases for (where necessary), any other care providers who might possesses new or additional evidence pertinent to the issue on appeal.  If he provides adequate identifying information, and the necessary release(s), assist him in obtaining the records identified.  The new or additional (i.e., non-duplicative) evidence obtained, if any, should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact, and the Veteran should be notified.

2.  Ask the SSA to provide copies of any records in its possession pertaining to its consideration of the Veteran's entitlement to SSA disability benefits, to include any medical records gathered in connection therewith.  The evidence obtained, if any, should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact, and the Veteran should be notified.

3.  Obtain copies of records pertaining to any treatment the Veteran has received for his right lower extremity through the VAMC in Salisbury, North Carolina, and the VA CBOC in Charlotte, North Carolina, since January 2009.  The evidence obtained, if any, should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact, and the Veteran should be notified.

4.  After the foregoing development has been completed to the extent possible, arrange to return the claims file to the VA examiner who previously provided an opinion in this case in October 2009.  The examiner should be asked to review the expanded record and prepare a supplemental report indicating the extent to which, if any, the additional evidence impacts on her prior opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the surgery performed in December 2006 was caused by or the result of the crush injury the Veteran sustained in service in 1983.  If the examiner who previously reviewed the case is unavailable, arrange to obtain the opinion from another qualified examiner.  A complete rationale for all opinions should be provided.

5.  After conducting any additional development deemed necessary, the claim should again be reviewed.  If the benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative, and afford them an opportunity to respond.

Thereafter, the claims file should be returned to the Board, if otherwise in order.  No action is required by the appellant until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2011).

